_Case 2:21-cr-00274-NR Document 1 “DOL, Page 10f4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA )
V. ) Criminal No. ql - A7¢
)
DAVID BATES ) (18 ULS.C. §§ 2251 (a), (e) and 2; and
TAMARA KREITZER . | ) 2252(a)(2) and 2)
)
" INDICTMENT
COUNT ONE
The grand jury charges: |

In or between July 2020, and October 2020, in the Western District of
Pennsylvania, the defendants, DAVID BATES and TAMARA KREITZER, aided and abetted
~ each other and attempted to and did employ, use, persuade, induce, entice, and coerce Minor A, a
female child’ victim, to engage in sexually explicit conduct for the purpose of producing visual
depictions of such conduct: to wit, image files depicting Minor A engaged in sexually explicit
conduct, as those terms are defined in Title 18, United States.Code, Section 2256, and which
depictions were produced using materials that had been mailed, shipped, and transported in:

interstate and foreign commerce. .

In violation of Title 18, United States Code, Sections 2251(a), (e) and 2.

FILED
AUN 28 202%

CLERK U.S, DISTRICT COURT
WEST, DIST. OF PENNSYLVANIA
- Case 2:21-cr-00274-NR Document1 Filed 06/23/21 Page 2 of 4

_ COUNT TWO

The grand jury further charges:

; In or between | July 2020, and October 2020, in the Western District of
' Pennsylvania, the defendant, DAVID BATES, aided and abetted by defendant, TAMARA
KREITZER, did knowingly receive a visual depiction ofa minor using any means and facility of ©
interstate and foreign commerce, namely, a cellular telephone, the production of which involved
_ the use of a minor engaging in sexually explicit conduct, and that depicted a minor engaging in
_ sexually explicit conduct, as those terms are defined in Title 18, United States Code, Section 225 6.

In violation of Title 18, United States Code, Section 2252(a)(2) and 2.
Case 2:21-cr-00274-NR Document 1 Filed 06/23/21 Page 3 of 4

COUNT THREE |
The grand jury further charges:

In or between July 2020, and October 2020, in the Western District of
Pennsylvania, the defendant, TAMARA KREITZER, aided and abetted by defendant, DAVID
BATES, did knowingly distribute a visual depiction of a minor using any means and facility of
- interstate and foreign commerce, namely, a cellular telephone, the production of which involved

the use of a minor engaging in sexually explicit conduct, and that depicted a minor engaging in
sexually explicit conduct, as those terms are defined in Title 18, United States Code, Section 2256.

.. In violation of Title 18, United States Code, Section 2252(a)(2) and 2.
Case 2:21-cr-00274-NR Document 1. -Filed 06/23/21 Page 4 of 4

FORFEITURE ALLEGATIONS

1, The allegations contained i in Counts One, Two and Three of this Indictment
are incorporated herein by reference as though fully set forth herein for the purpose of alleging
~ criminal forfeiture pursuant to Title 18, United States Code, Section 2253(a)(3), |

2. The United States hereby gives notice to the defendants charged in Counts
One, Two and Three that, upon their conviction of such offenses, the government will seek
forfeiture in accordance with Title 18, United States Code, Section 2253, of any property, real or
personal, used or intended t to be used to commit or ‘to promote the commission of the offenses of
conviction or any property traceable to such property, including, but not limited to the following:

| Galaxy AOl cell phone,'SM-A015S |
LG Stylo 4 cell phone, LM-Q710(FGN)
WHEREFORE, the government seeks forfeiture of the subject property pursuant to

Title 18, United States Code, Section 2253(a)(3).

& - | A True Bill,

 

GF

STEPHEN R. KAUFMAN
- Acting United States Attorney
PA ID No. 42108
